Phillips, P. J. The evidence shows the parties entered into that written agreement, and after the destruction of the school house, the plaintiff was ready and offered to teach in accordance with the conti act. The board of education provided rooms in which school was carried on, and certain teachers continued in employment. Ho building was furnished the plaintiff in which to continue his duties under the contract, though he was ready and offered to comply therewith. He had taught and received pay for one month, and the residue of time he was employed under the contract was three months at $45 a month, and at the time of employment he held a teacher’s certificate of second grade. The destruction of the building as alleged in the second plea was shown. There is conflicting evidence as to whether another building could have been procured, but it appears from the record that the court held the second plea set up facts which constituted a defense to the action, aud on those facts so shown the verdict and judgment was entered. The contract did not by its terms provide that the school board would be discharged from compliance with its terms by reason of the destruction of the school house. The discharge of either party to the contract would not result as a matter of law because of the destruction of the building. Neither would the school board be discharged from liability on their contract by reason of the destruction of the school house, and their inability to procure another building. If it had been desired to discharge either party from the contract for such cause, the contract should have so provided. Steele et al. v. Buck et al., 61 III. 344; School Trustees v. Bennett, 3 Dutch. 513. The plea set up no defense to the action, and the finding was against the law and evidence. It was error to overrule plaintiff’s motion for new trial. The judgment is reversed and the cause remanded. Heversed and remanded.